Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2022

                                       No. 04-22-00032-CV

                          IN THE INTEREST OF N.M.R., A CHILD,


                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA01170
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER
       On January 13, 2022 and January 19, 2022, appellants K.H. and L.R. filed notices of
appeal stating their intent to appeal a judgment terminating their parental rights. The clerk’s
record was filed on January 26, 2022. Although the clerk’s record contains an order setting a
January 5, 2022 hearing on a “Motion to Clarify, Reconsider, and Reform Judgment” and
judge’s notes that appear to have resulted from that hearing, the clerk’s record does not contain
an order terminating appellants’ parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (noting judge’s
notes do not constitute a final order). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order.

        “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order has been entered in the
underlying case, we ORDER appellants to show cause in writing by February 7, 2022 why this
appeal should not be dismissed for lack of jurisdiction. If appellants fail to satisfactorily respond
within the time provided, the appeal will be dismissed for want of jurisdiction because it is not
yet ripe. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish this
court’s jurisdiction, appellants must ask the trial court clerk to prepare one and must notify the
clerk of this court that such a request was made. All deadlines in this matter are suspended until
further order of the court.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court